Citation Nr: 0205275	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-15 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to June 1971 
and from May 1974 to February 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.

The Board notes that the veteran requested a BVA hearing at 
the Detroit, Michigan RO on his August 1999 VA Form 9 (Appeal 
to the Board of Veterans' Appeals).  He then submitted a 
request for a videoconference hearing before a Member of the 
Board at the Detroit RO in lieu of an in-person hearing.  In 
November 2000, however, the veteran submitted a second VA 
Form 9, in which he indicated that he did not want a hearing 
before a Member of the Board, effectively withdrawing his 
request for a hearing before the Board.  There are no other 
outstanding hearing requests of record, and the request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed November 1972 rating decision, the RO 
denied service connection for a back disorder.

3.  The evidence associated with the claims file subsequent 
to the November 1972 rating decision is new, and so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
back disorder.

4.  During service, the veteran was diagnosed with low back 
sprain and a lumbosacral strain.

5.  Following service, the veteran was diagnosed with severe 
spinal stenosis with claudication symptoms of the lower spine 
and lumbar radical decompression decompression and diskectomy 
of L3-S1, as well as severe degenerative joint disease of the 
lumbosacral spine. 

6.  The veteran's current back disability is not causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's November 1972 rating decision is new 
and material, and the requirements to reopen the claim of 
entitlement to service connection for a back disorder have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2001).

3.  A back disability was not incurred in or aggravated 
during active service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially requests that the Board reopen his 
claim of entitlement to service connection for a back 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the appellant's claim of entitlement to service 
connection was first considered and denied in November 1972.  
The appellant's claim was originally denied in November 1972 
on the basis that his residuals of a low back strain were not 
shown on his October 1972 VA examination report.  The veteran 
was informed of his appellate rights in a letter dated 
December 1972, which accompanied the November 1972 rating 
decision, but did not file a notice of disagreement (NOD).  
As such, the decision became final.  See 38 U.S.C.A. § 7105.  
Therefore, although this issue was certified to the Board as 
entitlement to service connection for a back disorder, the 
Board finds that the issue is more appropriately 
characterized as whether new and material evidence has been 
presented to reopen a claim for service connection.  This is 
significant, because in cases where there is a prior final 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim for service connection on 
the merits.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and relevant 
treatment records have been obtained and the veteran was 
afforded a VA examination.  In addition, a Veterans Health 
Administration (VHA) expert opinion was obtained.  The 
statement of the case and subsequent supplemental statements 
of the case provided to the veteran, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992). 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a NOD must be filed in order 
to initiate an appeal of any issue adjudicated by the RO.  
See 38 U.S.C.A. § 7105(a), (b)(1).  If a NOD is not filed 
within one year of notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  In 
addition, where the veteran files a NOD, but fails to perfect 
his appeal within sixty days of the date on which the 
statement of the case was mailed or within one year from the 
date of mailing the notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  In this case, the veteran 
did not file a NOD after the RO's November 1972 rating 
decision and December 1972 letter.  Therefore, the RO's 
November 1972 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a). The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The RO's November 1972 rating decision denying service 
connection for the back disability relied on the veteran's 
service medical records and an October 1972 VA examination 
report.  The veteran's service medical records reveal that 
the veteran was treated in service for a lumbosacral strain 
and low back sprain, for which he was put on a profile in 
April 1970 and May 1971.  However, the veteran's June 1971 
separation examination was negative for a back disability, 
and the report noted that the veteran's spine and 
musculoskeletal system was normal.  In addition, the rating 
decision indicated that the October 1972 VA examination 
showed scoliosis and transitional lumbosacral vertebra, but 
was negative for a back disability related to the veteran's 
inservice back strain.  According to the report, there was no 
muscle spasm, tenderness, or limitation of motion upon 
examination.  

Additional evidence regarding the veteran's back injury has 
been associated with the claims file subsequent to the 
November 1972 rating decision.  This evidence includes 
service medical records for the years 1974 to 1978, private 
medical records dated 1989 through 1999, a February 1998 VA 
examination report, several VA advisory medical opinions, and 
an April 2002 VHA expert opinion.  The veteran's service 
medical records for the latter period of service contain no 
evidence of any back disorders.  The veteran's private 
medical records indicate that the veteran was diagnosed with 
severe degenerative joint disease of the lumbosacral spine 
and spinal stenosis with claudication symptoms of the lower 
spine and lumbar radical decompression and diskectomy of L3-
S1.  The February 1998 VA examination report, VA advisory 
opinions, and VHA expert opinion indicate that there was no 
relationship between the veteran's in-service back strain and 
his current back disorder, although some of the veteran's 
private physicians indicated such a relationship.  

The evidence not only supports the appellant's contention 
that he has a low back disorder, but the VA examiner and 
expert provided an opinion as to the etiology of the 
appellant's disorder.  The Board finds that the evidence is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that the veteran submitted new and material 
evidence, and that his claim must be reopened.  

The Board must now consider the veteran's reopened claim on 
the merits.  A veteran is entitled to service connection for 
a disability resulting from a disease or injury incurred in 
or aggravated in the line of duty while in the active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The veteran's November 1969 enlistment examination report 
reflects the veteran was clinically evaluated as showing no 
abnormalities of the spine and the veteran denied having any 
back trouble.  Service medical records show that in April 
1970, the veteran was seen for complaints that he injured his 
back 2 weeks earlier, and then re-injured it the previous day 
during a physical training test.  Upon examining the veteran, 
the examiner noted some left paraspinal muscle spasms and 
diagnosed the veteran with mild lumbosacral spine strain.  An 
April 1970 physical profile indicated the injury was 
temporary and ordered a re-evaluation the following week.  At 
the re-evaluation, his flexion was within normal limits and 
there were no back spasms.  In May 1971, the veteran related 
he sustained a twisting injury to his back and he complained 
of severe pain in the lower back region.  Upon examining the 
veteran, the examiner found full range of motion in the 
lumbosacral area, no atrophy, normal reflexes, paraspinal 
spasms on the left of his back, and a negative Patrick's 
test.  X-rays revealed a normal lumbosacral spine.  The 
examiner's impression was a chronic, recurrent lumbosacral 
strain.  A May 1971 physical profile record of this injury 
indicated the veteran's condition was temporary.  The 
veteran's separation examination report, in June 1971, 
reflects the veteran was clinically evaluated as showing no 
abnormalities of the spine.  The veteran indicated that since 
his last physical his medical condition had changed, but that 
he was in good condition.  

The October 1972 VA examination report shows the veteran 
complained of pain in his lower back and muscle spasms.  The 
veteran informed the examiner of his previous injury in May 
1971.  Examination revealed no deformities, muscle spasms, 
atrophy, numbness of the spine, neurological defects, or 
tenderness.  Range of motion was normal and there was no 
evidence of foot drag on walking.  The veteran was diagnosed 
with slight scoliosis to the left and a transitional 
lumbosacral vertebra, which was determined to be unrelated to 
the veteran's complaints.

The veteran's April 1974 re-enlistment examination report and 
February 1978 separation examination report reflect the 
veteran was clinically evaluated as showing no abnormalities 
of the spine and the veteran denied any recurrent back pain.  
The veteran also indicated that he was not taking any 
medication. 

A chronological report of medical treatment from J. H. Hunt, 
D.O., shows the veteran was diagnosed with myositis of the 
lumbar area in October 1979.  He was subsequently treated for 
myositis of his lower back in August 1980 and in December 
1980.

The veteran submitted a July 1989 Worker's Compensation First 
Injury Report from Mercy Memorial Hospital.  The report 
referenced a hit the veteran received to his chest.  An 
examination revealed that the veteran's back and spine were 
non-tender. 

Private treatment records from N. Borman, D.O., indicate that 
the veteran was treated for severe back/hip pain in September 
1990.  The treatment record reveals that an EMG showed 
radiculopathy at L4-5 and L5-S1.  Examination showed 
tenderness over the lumbar spine and paraspinally in the 
lower lumbar area.  Muscle strength was normal and deep 
tendon reflexes are 2+/4 bilaterally.  There was sensory 
deficit in L4-5 and L5-S1.  The diagnosis was L4-5 and L5-S1 
radiculopathy.

Private treatment records from E. P. Lawrence, Jr., M.D. and 
St. Vincent Medical Center show that a lumbar 
microdecompression for spinal stenosis and diskectomy were 
performed on the veteran.   A November 1990 letter from Dr. 
Lawrence shows the veteran complained of severe radiating 
back pain accompanied by numbness and tingling in his legs, 
beginning in August 1990.  Examination revealed the veteran 
had sensory claudication bilaterally and some motor weakness 
in his thighs and forefeet.  A back examination revealed 
paraspinal spasms and positive straight leg raising sign 
bilaterally.  Flexion was limited to 40 percent.  MRI 
revealed three levels of disease, which appeared to be 
compressing and narrowing his spinal sac.  Dr. Lawrence 
opined that the veteran had spinal claudication and possibly 
relative spinal stenosis.  A December 1990 operative report 
shows the veteran underwent a lumbar radical decompression 
for spinal stenosis with an L3-4 diskectomy.  A December 1990 
discharge summary report indicated preoperative diagnostic 
studies revealed two levels of relative acquired stenosis at 
L3-4 and L5-S1, with a disk herniation at L3-4 and a bulging 
annulus with spurring at L4-5.  The spinal stenosis was 
removed as well as the disk herniation.  The veteran was 
diagnosed with spinal stenosis and a disk rupture.

Social Security Administration (SSA) records reveal the 
veteran was awarded Social Security benefits for discogenic 
and degenerative back disorders.  A September 1993 initial 
disability report prepared by the veteran shows the veteran 
reported his back condition as first bothering him in August 
1990 and that he had been unable to work as of August 1993.  
A March 1994 medical report from Michigan Medical Consultants 
showed that the veteran related he had a history of low back 
discomfort since 1987, wherein he sustained an injury while 
attempting to restrain an intoxicated prisoner.  He 
complained that he needed a cane to ambulate outside his home 
and that he could no longer bowl, jog, or mow his law.  Upon 
examination, the examiner noted that there appeared to be 
diminished range of motion upon flexion and extension.  The 
veteran was limited by discomfort, but there was no atrophy 
in any extremity or reflex diminution to suggest overt nerve 
root irritation.  Social Security records from March 1994, 
November 1994, December 1994, and March 1998 revealed that 
the veteran was diagnosed with discogenic and degenerative 
back disorders. 

The February 1998 VA examination report shows the veteran 
related the history of injuring his back while moving a 
"[C]onex" in 1970.  He also related that he was 
hospitalized for 10 to 14 days, placed in traction, and put 
on a temporary profile.  He stated that his back had 
progressively worsened since then.  He also stated that, 
beginning in 1989, "things went downhill," resulting in 
"irretractable pain" and inability to walk in August 1990.  
He also complained of daily pain, which remained despite a 
laminectomy in December 1990.  A lumbosacral spine x-ray 
revealed a prior laminectomy.  Examination showed that the 
veteran used a cane for ambulation and had left foot drag.  
There was a well-healed scar over the midline of the 
lumbosacral spine from his surgery.  The veteran was unable 
to flex, but could rotate 10 degrees bilaterally.  He had 
straight leg raising to 20 degrees with pain. He was 
diagnosed with severe spinal stenosis with claudication 
symptoms of the lower leg, with subsequent decompressive 
radical lumbar laminectomy, with diskectomy and secondary 
chronic pain.  

In a May 1998 letter by P. A. Wagner, D.O. of Hart Family 
Medical Associates, he advised that he was the veteran's 
physician and stated that the veteran had severe spinal 
stenosis, poor range of motion, poor flexibility, and spasms.  
Dr. Wagner asserted that "overuse greatly contributed to 
this condition."  Dr. Wagner concluded that the veteran's 
service, particularly in Vietnam, contributed to his 
symptomatology.  

In a November 1998 letter, Dr. Wagner indicated that the 
veteran's condition continued to deteriorate, and that he was 
having increased pain and increased neurological symptoms 
with decreased range of motion.  Dr. Wagner opined that the 
time the veteran spent in the 93rd EVAC in 1970, when he was 
hospitalized for two weeks, contributed to his current 
symptoms, as his condition worsened since then.  Dr. Wagner 
stated the veteran's pain is controlled by medication and 
that he felt the veteran's long-term prognosis was very poor.  

A February 1999 advisory opinion from a VAMC physician 
indicated that, following a review of the claims file, the 
veteran's current back conditions were not likely related to 
the episodes of back injuries incurred during service.   

In a March 1999 letter from Dr. Wagner, he stated the veteran 
had severe degenerative joint disease of the lumbosacral 
spine and that Dr. Lawrence was treating him.  Dr. Wagner 
related that he obtained a copy of a record dated September 
1994 in which the veteran was shown to have severe 
degenerative joint disease as well as spinal stenosis.  
According to Dr. Wagner, a March 1997 x-ray showed 
degenerative joint disease, as well as arthritic changes in 
two cervical vertebrae.  On physical examination, the veteran 
ambulated with a cane.  He noted that the veteran took a 
significant amount of medication in order to endure his 
mobility.  Based on the veteran's contention that he was 
hospitalized for two weeks during service and a discussion 
with the veteran as to his duties during service, Dr. Wagner 
opined that those duties contributed to the veteran's current 
symptomatology.  Dr. Wagner determined that the veteran's 
injuries resulted from wear and tear, which originated during 
service.

In Dr. Wagner's August 1999 letter, he stated that, based 
upon his review of a medical record of May 1971, he disagreed 
with the February 1999 VA advisory opinion.  Dr. Wagner 
contended that the veteran sustained a well-documented injury 
in Vietnam and was noted to have severe pain.  He also noted 
that the veteran was also seen in April 1970 with similar 
symptomatology that was caused by an injury.  Dr. Wagner 
opined that the veteran's back disorders were related to the 
service injury "due to the chronicity of the 
symptomatology." 

The transcript from the veteran's February 2000 hearing at 
the RO shows the veteran testified that he was treated for a 
sprain of the back muscles twice during his first period of 
service.  He also testified that he was involved in a car 
accident in March or April of 1975 and that he went to the 
hospital "because [he] had severe whiplash, and it probably 
contributed more to [his] back at that time."  The veteran 
further testified he was told that he had a "bad case of 
whiplash," for which he was treated at a civilian hospital.   
In addition, he testified that during his second tour, his 
lower back bothered him "many times," but most of the times 
he did not seek treatment.  The veteran stated that he saw 
Dr. Hunt occasionally.  The veteran testified that after 
separation from active duty in 1978, he experienced pain in 
his back immediately thereafter.  The veteran obtained a job 
with the local sheriff's department in 1981, during which 
time his back bothered him.  He also testified that he had to 
pass a physical in 1981 in order to join the sheriff's 
department.  The veteran stated that there was an "in-house 
jail doctor" who would also attend to and treat personnel at 
the jail.  The veteran testified that the in-house jail 
doctor did not document any treatment, but that the veteran 
received pain relievers from the doctor.  With regard to his 
initial filing in 1972, the veteran testified that he filed 
because he was having back problems.  The veteran maintained 
that his tours in Vietnam and Fort Riley had contributed 
greatly to his back problems.  The veteran testified he 
denied having any back problems or recurrent pain because he 
was told that anyone who complained of problems had to remain 
one or two months for further evaluation and the veteran 
wanted to get out of service.

A June 2000 lay statement from a Monroe County Sheriff 
Department Corrections Division co-worker indicated that he 
was the veteran's supervisor from 1981 to 1991 and had 
witnessed "on numerous occasions [the veteran] experiencing 
back problems."  The co-worker stated that at times the 
veteran could not walk and had to rest and that the veteran 
saw the jail doctor on a weekly basis, who prescribed him 
painkillers and muscle relaxers.  The co-worker also 
indicated that the veteran related to him that his back 
problems stemmed from injuries he sustained while serving in 
Vietnam.

A May 2001 advisory opinion from the Detroit VAMC orthopedic 
physician reiterates his position that there is no 
relationship between the veteran's current back disorders and 
the in-service injuries.  The physician maintained that there 
was no documentation of the injury, only reports of what the 
veteran related, and treatment notes.  The physician noted 
that the veteran indicated, at his November 1990 visit to Dr. 
Lawrence, that he could not recall any specific incident 
which led to his severe back pain.  The physician also 
pointed out that the veteran stated he had a history of low-
back pain since a 1987 on-the-job injury and that he was 
involved in an automobile accident in 1975.  The physician 
also noted that the veteran's private medical records, 1972 
VA examination report, and April 1970 service medical record 
were reviewed, as well as the documentation associated with 
the veteran's Social Security benefits. 

In April 2002, the Board requested a VA medical expert 
opinion regarding t	he etiology of the veteran's low back 
symptomatology.  According to the report, the veteran claimed 
that his present back disorder is related to an injury or 
injuries in service.  The examiner reviewed the entire claims 
file, and concluded that the veteran's low back strain was 
not the proximate cause of the veteran's current back 
problems.  The examiner noted that there were no medical 
reports indicating that the veteran received treatment during 
his employment as a corrections officer, and that the pre-
employment physical examination report was not of record.  He 
also noted that the veteran injured his back on the job, 
reported a history of low back pain since 1987 on his 
Disability Determination Service report, that EMG results 
were consistent with an acute problem of sudden onset, and 
that the veteran had reported back pain following a motor 
vehicle accident.  The examiner also noted that strain 
injuries are soft tissue injuries, which are self-limiting, 
and that the veteran reported being in good health several 
weeks after his in-service injuries.  In addition, the 
examiner stated that examination at the time of his 1971 
injury did not reveal any significant abnormalities, and that 
the veteran was able to perform his job as a corrections 
officer many years following service.  The examiner opined 
that spinal stenosis did not develop as a result of a strain 
type of injury, and that the findings "at the time [the 
veteran became] disabled from his usual occupation are 
consistent with an acute process, and not a chronic 
condition."

As mentioned earlier, the veteran claims entitlement to 
service connection for residuals of a back injury.  An award 
of service connection requires that the veteran incur a 
disease or disability during service.  See 38 U.S.C.A. 
§§ 1110, 1131.  Based on the foregoing medical evidence and 
the entire record, the Board finds that the preponderance of 
the evidence is against a claim for service connection for 
residuals of a low back injury.  The Board acknowledges that 
the veteran's service medical records indicate that the 
veteran, while in service, reported low back pain and was 
diagnosed with a low back strain.  Nonetheless, the 
appellant's private medical records, the April 1998 VA 
examination report, and the VHA expert opinion indicate that 
the veteran's current back disability is unrelated to his 
inservice back strain.  In addition, the veteran reported 
that his back problems began in 1987 or 1990, nearly twenty 
years after his inservice back strain, and that his October 
1972 VA examination was normal.  Moreover, the February 1998 
VA examination and VA advisory opinions show that the 
veteran's back disability is not related to the veteran's 
complaints of back pain during service.  The Board notes that 
significant weight must be placed on the VA examination 
report, VA advisory opinions, and VHA expert medical opinion, 
as those providers reviewed the entire evidentiary record, 
including an examination report by the VA examiner.  The VA 
advisory opinions clearly concluded that examination of the 
veteran's service medical records and post-service medical 
records was negative for a disability consistent with a low 
back strain.  Furthermore, the VHA expert also clearly 
concluded that the veteran's inservice back injury was not 
the proximate cause of his current back disorder.  In this 
regard, the expert noted that spinal stenosis does not 
develop from a strain type of injury, as strains are soft 
tissue injuries.  Most significantly, the expert also opined 
that his review of the medical evidence of record indicated 
that the veteran's disorder resulted from an acute process 
and not a chronic disorder.  

And, while the Board acknowledges Dr. Warner's opinion that 
the veteran's current back disorder resulted from "wear and 
tear" during the veteran's military service, the Board 
observes that Dr. Warner's opinion is based on the veteran's 
history of treatment during service, and not on the veteran's 
actual treatment records from service.  See Reonal v. Brown, 
5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).  In this regard, the 
Board notes that there is no evidence that the veteran was 
hospitalized during either period of service for his back.  
And, despite the veteran's testimony and the statement 
submitted by the veteran's coworker as to a relationship 
between the veteran's service and his current back disorder, 
the Board notes that the veteran's testimony and his 
coworker's statement are insufficient to establish that the 
veteran's inservice injury actually caused his current back 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 494-95 
(1992) (lay witnesses are not competent to offer evidence of 
causation, as it requires medical knowledge).  As the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's spinal 
stenosis and degenerative joint disease of the lumbosacral 
spine, the Board finds that the opinions by the VA examiner 
and the VHA expert, which were based on review of the entire 
evidentiary record and consideration of the veteran's 
assertions and history, to be more persuasive.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  See also 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").   
Accordingly, without a link between the veteran's inservice 
treatment for a low back strain and the veteran's current 
spinal stenosis and degenerative joint disease of the 
lumbosacral spine, the Board finds that the veteran is not 
entitled to service connection for a back disorder .

Therefore, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim of service 
connection for a back disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a back injury is 
reopened.

Service connection for residuals of a back injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

